Citation Nr: 0830456	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  06-07 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of 
bronchopneumonia to include chronic bronchitis and 
bronchiectasis. 



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1958 to June 1959.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2004 rating decision of the Cleveland, Ohio Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A Board 
videoconference hearing was held in July 2008.  


FINDING OF FACT

The weight of the evidence establishes that the veteran's 
current bronchitis and bronchiectasis are residuals of the 
bronchopneumonia he had in service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
residuals of bronchopneumonia to include bronchitis and 
bronchiectasis are met.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Given the favorable outcome detailed below, an assessment of 
VA's duties under the VCAA is not necessary.

II.  Factual Background

Service treatment records reveal that in April 1958 the 
veteran was admitted to the hospital due to onset of fever, 
chills and pleuritic chest pain located in the right upper 
chest.  He also complained of sore throat and rhinorrhea.  He 
was seen at sick bay one day prior to admission where a 
physical examination and chest X-ray indicated that he had 
pneumonia.  At the hospital physical examination revealed a 
temperature of 108.8.   He had bilateral inspiratory rhonchi 
but no definite rales could be detected.  The admission chest 
X-ray revealed a right cardiophrenic pneumonia and the 
veteran was placed on bed rest.  At the end of five days he 
was afebrile, his chest was clear and he was asymptomatic.  
His chest X-ray did show some residual, however.  He was 
therefore placed in a rehabilitation status, which he 
tolerated well without recurrence of symptoms.  A subsequent 
chest X-ray was within the limits of normal, and concurrent 
physical examination showed no abnormalities.  Consequently, 
the veteran was released from the hospital in May 1958 and 
determined to be fit for duty.  Approximately two weeks later 
he was hospitalized again for tonsillitis.  It was noted that 
he had had a cough for one week, chills, fever, malaise and 
bilateral inspiratory chest pain.  Physical examination 
showed rales in the right lower lobe as well as tonsillitis.  
He was given a few days of bed rest, after which he was found 
to be asymptomatic and fit for duty.  In May 1959, prior to 
separation, a physical examination was normal.  Laboratory 
studies including complete blood count, urinalysis, serology 
and chest film were all normal.  

 A December 2000 private chest X-ray showed a mild to 
moderate interstitial lung disease pattern.  There was no 
focal air space consolidation or pneumonia.  

In a December 2001 letter, Dr, D, a treating physician of the 
veteran, indicated that he had had chronic recurrent 
productive cough and recurrent respiratory infections ever 
since he had had pneumonia in military service.  Dr. D 
suspected that he had bronchiectasis as a result of his 
pneumonia.  Chest X-rays showed interstitial changes, low 
lung volume and granuloma at the bases.  Dr. D was trying to 
get the veteran's insurance company to authorize a CT scan of 
the veteran's chest.  Dr. D wanted to clarify that the 
veteran's symptoms and related care were for a service 
connected illness.  

In a January 2002 letter from treating physician, Dr. E, it 
was noted that the veteran had been followed by Dr. E's 
office for a number of years for sinus problems as well as 
bronchial infections.  The lung disease had not been 
extensively evaluated but after reviewing the X-rays 
performed by Dr. D it did appear that the veteran had 
bronchiectasis and Dr. E agreed with Dr. D's conclusion. 

In a January 2004 statement the veteran indicated that after 
having to sleep in the rain at the Camp Matthews rifle range 
he contracted a severe case of pneumonia.  He was 
subsequently hospitalized with an extremely high fever and 
fluid in his lungs and upon discharge from the hospital he 
had lost approximately 30 pounds.  When he returned to duty 
he struggled to keep up with his training because of loss of 
strength, diminished lung capacity and severe fatigue.  He 
noted that he was harassed by superiors and some fellow 
Marines for being a sluggard when in reality the residuals of 
his illness caused deterioration in his physical abilities.  
He also indicated that the experience had caused scarring of 
his lungs and he believed if he had been allowed to 
recuperate properly, his lungs would have healed properly.  
Up to the present day he continued to get severe cases of 
chronic bronchitis and had had this ongoing problem since his 
release from the hospital in service. 

On April 2004 VA examination the diagnoses were history of 
severe lobar pneumonia with secondary mild chronic 
obstructive pulmonary disease, many episodes of bronchitis, 
bronchiectasis and sinusitis.  The veteran reported recurring 
episodes of bronchitis requiring antibiotics.  His breathing 
was somewhat limited and he was chronically, mildly short of 
breath.  Physical examination of the lungs revealed slight 
increase in the AP diameter with minimal prolongation of the 
expiratory phases.  Breath sounds were diminished and there 
were no rales, rhonchi or wheezes.  Forced expiration was 
slightly delayed.  The veteran was not cyanotic or dyspneic 
and accessory muscles of respiration were not used.  Chest X-
ray showed a tiny nodule in the right midlung zone, which 
likely represented a granuloma.  There was no evidence of 
acute cardiopulmonary disease.  The examiner found that it 
was as likely as not that the veteran's chronic obstructive 
pulmonary disease, which was suggestive of bronchiectasis, 
was secondary to his bronchial pneumonia in service.  The 
examiner also found that the veteran's sinus condition was 
unrelated to service.    

In an August 2004 opinion, a VA pulmonologist indicated that 
the veteran's possible bronchiectasis was not substantiated 
by radiographic reports in the veteran's claims file.  The 
April 2004 chest X-rays did show a tiny granuloma but 
otherwise showed clear lung fields and no evidence of 
cardiopulmonary disease.  Also, the pulmonologist noted that 
pulmonary function tests done in April 2004 showed a normal 
FEV1/FVC ratio, which was not supportive of a diagnosis of 
obstructive lung disease.  Thus, the pulmonologist found that 
available data did not support diagnoses of COPD or 
bronchiectasis and that there was no data that supported a 
conclusion that the veteran had residuals from 
bronchopneumonia in service.  He then opined that it was less 
likely than not that any of the veteran's symptoms were 
caused by or a result of bronchopneumonia in service.  

A November 2005 CT scan of the chest showed patchy 
infiltrates at the lung bases as well as small bilateral 
effusions, right greater than left.  There were also 
nonspecific small mediastinal and 
paraesophageal/gastrohepatic lymph nodes.

An April 2006 note from Dr. D indicates that the veteran was 
seen several times between April 2005 and April 2006 
including four visits for pneumonia and four visits for 
bronchitis.  

A July 2008 letter from Dr. D indicated that the veteran had 
been her patient for 18 years.  He had chronic and recurrent 
sinusitis, laryngitis, bronchitis and otitis media.  
Bronchiectasis had been proven on a CT scan of the lungs and 
was a complication of pneumonia.  Dr. D noted that the 
pneumonia happened during military service in April 1958.  At 
that time the veteran had a 108.8 fever and bilateral rhonchi 
documented in his military records.  An X-ray revealed a 
right cardiophrenic bronchopneumonia.  Dr. D found that the 
veteran's current symptoms and signs were a result of 
longitudinal chronicity of illness and thus were definitely 
service connected.  

In a separate July 2008 letter a VA physician noted that the 
veteran had suffered multiple lung infections during and 
since service.  This had left him with scar tissue and poorly 
functioning lungs that could only be diagnosed as 
bronchiectasis.  The veteran required fairly constant 
antibiotics.  The VA physician found that if the veteran had 
not experienced his initial infections in the military, he 
likely would not have current bronchiectasis.  The physician 
also noted that the bronchiectasis was confirmed by CT scans 
and chest X-rays.  

III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

In the instant case it is clear that the veteran had 
pneumonia in service and clear that he also has current lung 
disability identified by treating physicians as chronic 
bronchitis and bronchiectasis.  The remaining question is 
whether this current lung disability is related to the 
bronchopneumonia incurred in service.  Three private 
physicians and two VA physicians have related the veteran's 
current lung disability to the bronchopneumonia in service.  
On the other hand a VA pulmonologist has found that any 
current lung disability is not related to service.  

The Board notes that the VA pulmonologist's August 2004 
opinion was based in significant part on a finding that 
bronchiectasis was not substantiated by radiographic reports.  
Subsequently, the veteran was provided with a CT scan, 
however, which, according to the pertinent medical 
interpretations of record clearly did show bronchiectasis.  
Thus, given that the August 2004 opinion was based on 
incomplete/inaccurate information, it cannot be afforded the 
same weight as the subsequent private and medical opinions 
based on the CT scan.  Accordingly, as these later opinions 
clearly relate the veteran's current bronchiectasis and 
chronic bronchitis to the veteran's bronchopneumonia in 
service, service connection for these bronchopneumonia 
residuals is warranted.   


ORDER

Entitlement to service connection for residuals of 
bronchopneumonia to include chronic bronchitis and 
bronchiectasis is granted. 



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


